OPINION
YOUNG, Justice.
This is an appeal from a conviction for driving while intoxicated. Punishment was assessed at 60 days in jail, probated for one year, and a fine of $300.00. We affirm.
The appellant’s sole ground of error presents the question for review whether an information charging one with driving an automobile while intoxicated will support a conviction when the proof shows that he was driving a motorcycle. Thus, we must determine whether a motorcycle is a type of automobile.
According to 64 Tex.Jur.2d, Words and Phrases at 88, the term automobile “is synonymous with ‘motor vehicle’ and ‘motor car’ and comprehends any type of motor vehicle that is suitable for use on a public road or highway. In addition to passenger cars, the term is employed with reference to other motor vehicles such as motorcycles and caterpillar tractors.”
Several Texas cases have defined “automobile” in a broad context. In Nichols v. State, 156 Tex.Cr.R. 364, 242 S.W.2d 396 (1951) it was held that “automobile” is a generic term which includes the term “truck.” In Combined American Insurance Co. v. Ganzer, 350 S.W.2d 211 (Tex.Civ.App.—Waco 1961 no writ), it was held that “automobile” generally means a wheeled vehicle propelled by its own motor for the transportation of persons or property on a street or highway.
Neither the appellant nor the State has presented a Texas case that bears directly on the question of whether a motorcycle is a type of automobile, and we have found none. Nevertheless, we hold that the term “automobile” is broad enough to include “motorcycle.” Thus, there is no fatal variance between the proof and the allegations in the information. Appellant’s ground of error is overruled.
The judgment of the trial court is affirmed.